ON REHEARING.
■ DUFOUR, J.
In his application for a re-hearing, the defendant’s attorney admits that the point, in reference to -which error in our opinion is alleged, “was not properly stated in presenting the case in argument and brief” and says: “It is true that the lower Court, in its reasons for judgment held that the thirty-six sash were not furnished. The lower Court was in error in holding as it did and in allowing a credit to the defendant for $36, en. this score and should have allowed defendant a credit of thirty-nine dollars and sixty cents in place of a credit of $36, not because the sash had not been furnished, but because the .sash had not been furnished glazed. Therefore, instead of allowing a credit to plaintiff of $36, this credit should not have been allowed to plaintiff by the Court of Appeal, and an additional credit of $3.60 should have been allowed to defendant by your Honors.” ■ ’ •
April 20, 1908.
The suggestion thus made for the first time is not in accordance with defendant’s original theory of the case, and is a shifting of position not supported by the evidence.
Lesassier’s testimony in this respect is vague and unsatisfactory, he says: “I remember the sash-being missing, or something being wrong with it, but just what it was,' I don’t remember now.”
He also says that the claim should appear on the bill of Cook & Larie but it did not and ‘T (he) am trying to think about that, but I (he) can’t locate that particular item.”
On the other hand, the 'testimony of plaintiff’s witnesses is that the sash work was furnished glazed.
It is therefore ordered that our previous decree remain undisturbed.